Exhibit 10.25

Translation from the Hebrew

Amendment

to the Employment Agreement dated August 7th, 2008

by and between

Teva Pharmaceutical Industries Ltd. and Eyal Desheh

This Amendment (this “Amendment”) is made this __ day of October, 2012, by and
among Teva Pharmaceutical Industries Ltd. (the “Company”) and Eyal Desheh,
bearer of Israeli ID number 051220309 (the “Executive”) to the Employment
Agreement entered into between the Company and Executive dated August 7th, 2008,
as amended on August 7th, 2008 (the “Agreement”).

Whereas, the Company and Executive have entered into the Agreement; and

Whereas, the Parties wish to amend certain terms of the Agreement as set forth
below.

Now therefore, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

  1. Except as expressly set-forth in this Amendment, all terms and conditions
of the Agreement shall continue in full force and effect.

 

  2. A new Section 21A shall be inserted into the Agreement immediately
following section 21 and shall provide as follows:

“In consideration for the Executive’s undertaking set forth in Section 21 and
any other non-compete obligations undertaken by the Executive, and subject to
compliance therewith, following the termination of the Executive’s employment
with the Company (except pursuant to the Executive’s death) the Executive shall
receive an amount equal to twelve (12) times the Executive’s then current Gross
Salary LOGO [g529462st_69.jpg] , to be paid in twelve (12) equal monthly
installments.

Notwithstanding the foregoing, in the event that the Executive’s employment is
terminated by the Company for Cause in accordance with the provisions of
Section 14(b), the Company shall have sole discretion to determine whether or
not the Executive shall receive the aforesaid payment described in this
Section 21A above.

Notwithstanding the foregoing, in the event that the Executive materially
breaches any provision of Section 21 hereof, the payment described in this
Section 21A above shall immediately cease, and the Company shall be entitled to
reclaim any amounts already paid in accordance therewith, and the Company shall
have no further obligations to the Executive with respect thereto, without
derogating from any other rights or remedies available to the Company pursuant
to the Agreement or applicable law in respect of such breach.

It is hereby agreed and clarified that. when determining the Executive’s
non-competition undertaking. the parties took into account the payment to which
the Executive is entitled pursuant hereto, which is being made in consideration
for such undertaking and subject to compliance therewith.”

 

  3. A new Section 21B shall be inserted into the Agreement immediately
following section 21A and shall provide as follows:

“Change of Control”

If the Executive’s employment is terminated by the Company without cause within
one (1) year following a merger of the Company with another entity.



--------------------------------------------------------------------------------

Translation from the Hebrew

pursuant to which merger the Company is not the surviving entity. and such
termination is as a result of such merger, the Company shall pay the Executive
an additional severance payment [in addition to any severance amounts to which
the Executive is entitled pursuant to the terms of this Agreement] in an amount
equal to one and one-half million dollars ($1,500,000) (the “Change of Control
Severance Payment”). The Change of Control Severance Payment shall be paid to
the Executive in NIS calculated according to the NIS-US Dollar rate of exchange
last published by the Bank of Israel, in a lump sum on the next regular payroll
date immediately following the sixtieth (60th) day after the date of
termination.”

 

  4. This Amendment may be executed in multiple counterparts, each of which will
be deemed to be an original and all of which will be deemed to be a single
agreement

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

/s/ Teva Pharmaceutical Industries Ltd.     /s/ Eyal Desheh Teva Pharmaceutical
Industries Ltd.     Eyal Desheh